Appellant was convicted of burglary, and his punishment assessed at five years confinement in the penitentiary. *Page 355 
Appellant in a bill of exceptions complains the court refused to permit appellant to prove he had been acquitted by a jury for theft of the goods that were exhibited to the jury in this case. This would not avail appellant and would not be jeopardy. See Smith v. State, 22 Texas Crim. App., 350; Rust v. State,31 Tex. Crim. 75. We find no exception to the charge of the court. The evidence, we think, is sufficient, and the judgment is in all things affirmed.
Affirmed.